DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for the claimed subject matter of "degree of fluorination of the fibers…gradually decreases" as now cited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (2003/0044608).
 	Re claims 1, 4-6, and 9-11, Yoshizawa et al., [00014], discloses an electric conductor comprising an assembly of fibers and having a defined porosity, the assembly of fibers comprising carbon nanotubes, the assembly of fibers comprising outer fibers and inner fibers  (bundle of a plurality of single-walled carbon nanotubes), wherein the electric conductor has a direction of extension (longitudinal direction of the bundle of carbon nanotubes) and a circumference encircling the direction of extension, wherein the outer fibers are fluorinated along the circumference in such a way that the outer fibers form an electrical insulation layer, and wherein the inner fibers are in an inside region and are electrically conducting.  Yoshizawa et al., [0014], does not disclose the degree of fluorination of the fibers, starting from the outer fibers forming the insulation layer, gradually decreasing with increasing distance from an outside periphery of the electric conductor.  Yoshizawa et al., Fig. 3 and [0079]-[0080], discloses an electric conductor comprising an assembly of fibers composed of inner fibers (22) and outer fibers (24), wherein the inner fibers (22) are electrically conducting, and wherein the conductivity of the inner fibers gradually decreases with increasing distance from the center to the outside periphery of the conductor (i.e., inner fibers In re Aller, 105 USPQ 233;  Re claim 6, Yoshizawa et al., (Fig. 10) discloses the conductor comprising an additional polymer coating (90) on the conductor, it would have been obvious to one skilled in the art to provide a polymer coating as taught by 
 	Re claims 1 and 12-13, Yoshizawa et al. (Fig. 3 and [0079]-[0080]) discloses an electric conductor comprising an assembly fibers and having a defined porosity, the assembly of fibers comprising a multiplicity of layers of graphene, and the assembly of fibers comprising outer fibers (24) and inner fibers (22), wherein the conductor has a direction of extension (longitudinal direction of the conductor) and a circumference encircling the direction of extension, wherein the outer fibers form an electrical insulation layer, wherein the inner fibers are in an inside region and are electrically conducting, and wherein the conductivity gradually decreases with increasing distance from the center to the outside periphery of the conductor (i.e., inner fibers 22 are electrically conducting, layer 24b is not perfectly broken, and layer 24a is broken to form an amorphous carbon area which has higher resistance [0076]).  Yoshizawa et al. (Fig. 3 and [0079]-[0080] also discloses that the assembly of fibers comprises a multiplicity of layers of graphene (re claims 12-13).  Yoshizawa et al. (Fig. 3 and [0079]-[0080]) does not disclose the outer fibers (24) being fluorinated to form the insulation layer (re claim 1).  Yoshizawa et al., in [0014], discloses that fluorinating carbon nanotube to increase its electrical resistance (forming insulation) is known in the art.  It would have been obvious to one skilled in the art to fluorinate the outer fibers of Yoshizawa et al. (Fig. 3 and .

Claims 3, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. in view of Furakawa et al. (2007/0290394).
 	Yoshizawa et al., as modified, discloses the invention substantially as claimed including the conductor being a yarn (re claim 8).  Modified Yoshizawa et al. does not disclose the insulation layer having a thickness of at least 100 nm and not more than 100 µm.  Furukawa et al. discloses an insulation layer formed of fibers and having a thickness of at least 100 nm and not more than 100 µm ([0012], last two lines).  It would have been obvious to one skilled in the art to provide the insulation layer of Yoshizawa et al. with the thickness taught by Furukawa et al. to meet the specific use of the resulting conductor (re claim 3).
 	Re claim 7, Yoshizawa et al., ([0014]), discloses the conductor being fluorinated, but does not specifically disclose the conductor being treated with a fluorine-containing gas or a fluorine-containing plasma.  Furakawa et al. discloses a conductor (108) which is treated with a fluorine-containing plasma to form an insulation layer (106) ([0014]).  It would have been obvious to one skilled in the art to use a fluorine-containing plasma to fluorinate carbon nanotubes of 
 	Re claim 14, it would have been obvious to one skilled in the art to dispose the modified conductor of Yoshizawa et al. disclosed in [0014] in a plasma chamber when forming the insulation layer since using a plasma chamber for conductor treatment process is known in the art.

Response to Arguments
Applicant’s arguments and Declaration under 37 CFR 1.132 with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Yoshizawa does not teach the degree of fluorination of the fibers, starting from the outer fibers forming the insulation layer, gradually decreased with increasing distance from an outside periphery of the conductor.  Examiner would disagree.  Yoshizawa, Fig. 3 and [0079]-[0080], discloses that graphene layer 24b is broken to form an amorphous carbon layer, while graphene layer 24a is not perfectly broken.  Accordingly, layer 24b possesses more of electrical insulating characteristics than the layer 24a.
 	Applicant argues that Yoshizawa teaches a circumference of a bundle of a plurality of single-walled carbon nanotubes that is fluorinated such that electrical resistance ranging from 5Ω to 16Ω increases suddenly to 20 MΩ.  This rise in perfectly broken as compared to layer 24b; accordingly, layer 24b possesses more of electrical insulating characteristics than the layer 24a.  Second, cross-sectional area is also used when calculating electrical resistance, not just the length (R = {resistivity x length}/cross-sectional area).

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847